UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                               )
W.S., et al.,                                  )
                                               )
                Plaintiffs,                    )
                                               )
                v.                             )       No. 19-cv-1390 (KBJ)
                                               )
DISTRICT OF COLUMBIA,                          )
                                               )
                Defendant.                     )
                                               )

                                  MEMORANDUM OPINION

       W.S. is an elementary school student who is eligible for special education

services under the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C.

§ 1400 et seq. (See Redacted Compl. (“Compl.”), ECF No. 17, ¶¶ 6, 11, 35.) 1 On May

14, 2019, W.S. and his parents, W.S. and E.S. (collectively, “Plaintiffs”), filed the

instant action against the District of Columbia, challenging the decision of a Hearing

Officer at the Office of the State Superintendent of Education (“OSSE”), who denied

Plaintiffs’ request for funding and placement at a specific private school on the ground

that the District of Columbia Public Schools system (“DCPS”) and OSSE had provided

W.S. an appropriate educational placement under the IDEA. (See id. ¶¶ 52, 82–110; see

also Sealed Compl., ECF No. 1.) In their three-count complaint, which seeks tuition

reimbursement for the year W.S. attended Plaintiffs’ preferred school, Plaintiffs allege

that (1) DCPS and OSSE denied W.S. a “free appropriate public education” for the

school year at issue, in violation of the IDEA (see Compl. ¶ 113), (2) the Hearing


1
  Page number citations refer to the numbers automatically assigned by the Court’s electronic case
filing system.
Officer failed to “order [DCPS and OSSE] to place and fund W.S. in an appropriate

program and placement” (see id. ¶ 115), and (3) the Hearing Officer “violated

[P]laintiffs’ due process rights . . . by failing to render a proper decision based on an

accurate and impartial understanding of the facts” (see id. ¶ 117), and “by failing to

apply correct legal standards” (id. ¶ 118).

          On May 16, 2019, this Court referred this matter for random assignment to a

Magistrate Judge for full case management. (See Min. Order of May 16, 2019.) The

case was assigned to Magistrate Judge Deborah Robinson, and the parties subsequently

filed cross-motions for summary judgment. (See Pls.’ Mot. for Summ. J. (“Pls.’ Mot.”),

ECF No. 10; Def.’s Cross-Mot. for Summ. J. (“Def.’s Cross-Mot.”), ECF No. 11.)

          Before this Court at present is Magistrate Judge Robinson’s Report and

Recommendation regarding the parties’ cross-motions for summary judgment, as well

as the District of Columbia’s objections thereto. (See R. & R., ECF No. 20; Def.’s

Objs. to R. & R. (“Def.’s Objs.”), ECF No. 21; see also Pls.’ Reply to Def.’s Objs.,

ECF No. 23.) 2 The Court has carefully reviewed the Report and Recommendation, the

parties’ submissions, and the record evidence, and for the reasons discussed below, the

Court will ADOPT Magistrate Judge Robinson’s Report and Recommendation in full.

Accordingly, Plaintiffs’ motion for summary judgment will be GRANTED IN PART,

and only insofar as Plaintiffs request further administrative proceedings to determine

whether the school at which DCPS and OSSE placed W.S. could manage students with

aggressive behaviors. Defendant’s cross-motion for summary judgment will be


2
    The Report and Recommendation, which is 27 pages long, is attached hereto as Appendix A.




                                                   2
DENIED WITHOUT PREJUDICE, and with the understanding that Defendant may

file a renewed summary judgment motion after the Hearing Officer has determined (1)

whether W.S.’s aggressive behaviors could have been accommodated in the educational

setting that DCPS and OSSE assigned, and if not, (2) whether Plaintiffs are entitled to

tuition reimbursement for the year W.S. attended Plaintiffs’ preferred school. A

separate Order consistent with this Memorandum Opinion will follow.

I.    BACKGROUND

      W.S. began receiving special education services in pre-kindergarten, after

exhibiting behavioral issues and developmental delays. (See Def.’s Resp. to Pls.’

Statement of Undisputed Material Facts, ECF No. 11-1, ¶¶ 3–5.) Although W.S. made

substantial progress during the beginning of the following school year, he started to

express himself in increasingly violent and aggressive ways, and his academic

performance soon took a turn for the worse. (See id. ¶¶ 7–13.) In response, W.S.’s

parents retained a pediatric specialist to evaluate W.S. and to help craft a new

Individualized Education Plan (“IEP”) for him. (See id. ¶¶ 14–15, 17.) After

conducting a neurodevelopmental exam, the specialist diagnosed W.S. with Autism

Spectrum Disorder, Attention Deficit Hyperactivity Disorder, and an anxiety disorder,

and recommended that he be placed in a “highly structured” program that uses

“evidence-based, specialized teaching and behavioral strategies to support his social,

emotional-behavioral, and learning needs.” (Id. ¶ 17.) Building on the specialist’s

evaluation and report, W.S.’s parents worked with an educational consultant and DCPS

to develop a new IEP, which called for a “full-time special education placement[.]”

(See id. ¶¶ 18–19.) W.S.’s parents asked that W.S. be placed at The Auburn School, but




                                            3
OSSE rejected their request, because The Auburn School lacked a certificate of

approval. (See id. ¶ 22.) OSSE instead placed W.S. at The Children’s Guild (see id.

¶ 32), a school that W.S.’s parents and their educational consultant deemed inadequate

(see id. ¶¶ 24–26). W.S.’s parents subsequently enrolled W.S. in The Auburn School,

notwithstanding OSSE’s decision, and filed an administrative complaint seeking to

compel “OSSE and/or DCPS [to] fund [W.S.’s] placement there.” (See id. ¶¶ 33, 35.)

      The parties then presented arguments and witnesses to a Hearing Officer at

OSSE, who ultimately dismissed Plaintiffs’ complaint with prejudice. (See Hearing

Officer Determination, Administrative R., ECF No. 7-1, at 21.) The Hearing Officer

concluded that Plaintiffs had not established a prima facie case that W.S. had been

denied a free appropriate public education, and that, in any event, DCPS and OSSE had

demonstrated that The Children’s Guild was an appropriate placement for W.S. (See id.

at 19–20.) Given those determinations, the Hearing Officer did not address whether

The Auburn School was a proper placement, or whether the equities favored

reimbursing Plaintiffs for W.S.’s enrollment there.

      Following the Hearing Officer’s decision, Plaintiffs initiated the instant action

against the District of Columbia, and the parties then filed cross-motions for summary

judgment. Plaintiffs argue in their motion that the Hearing Officer incorrectly

determined that they did not establish a prima facie case and erroneously found that

DCPS and OSSE had offered W.S. an appropriate placement. (See Pls.’ Mot. at 13–21.)

Plaintiffs also contend that the Hearing Officer failed to consider W.S.’s unique needs

as a twice-exceptional student, improperly weighed the testimony of the parties’

witnesses, and inappropriately concluded that W.S.’s parents had acted in bad faith.




                                            4
(See id. at 21–34.) In addition, Plaintiffs assert that The Auburn School is a proper

placement for W.S., and that he “should be placed and funded there” as a result. (See

id. at 34–37.) For its part, the District of Columbia maintains that the Hearing Officer’s

determination was correct, and that DCPS and OSSE provided W.S. a free appropriate

public education in compliance with the IDEA. (See Def.’s Cross-Mot. at 16–37.)

       After the parties finished briefing their cross-motions for summary judgment,

Plaintiffs informed the Court that the District of Columbia had assigned W.S. a

different placement for the following school year, and that they were no longer seeking

to compel DCPS and OSSE to place W.S. at The Auburn School. (See Pls.’ Notice

Regarding Relief Sought, ECF No. 16.) Plaintiffs clarified, however, that they

“continue to seek full reimbursement” for the year that W.S. attended school there.

(See id.)

       On August 17, 2020, Magistrate Judge Robinson issued a Report and

Recommendation on the parties’ cross-motions for summary judgment, addressing only

whether the Hearing Officer properly determined that The Children’s Guild was an

appropriate placement under the IDEA. (See R. & R. at 27; see also id. at 8 n.2

(explaining that the Report and Recommendation would not discuss whether The

Auburn School was a proper placement given Plaintiffs’ representation that they no

longer sought placement there).) After reviewing the parties’ arguments on that issue

and examining the administrative record, Magistrate Judge Robinson recommends that

Plaintiffs’ motion be granted, and that Defendant’s cross-motion be denied. (See id. at

27.) Specifically, Magistrate Judge Robinson finds that the Hearing Officer “applied a

more stringent standard” than appropriate when evaluating whether Plaintiffs had




                                            5
established a prima facie case that W.S. had been denied a free appropriate public

education. (See id. at 15–17.) Magistrate Robinson also finds that the Hearing Officer

did not “adequately address” whether The Children’s Guild could properly manage

W.S.’s aggressive behaviors. (See id. at 25–27.) According to Magistrate Judge

Robinson, the Hearing Officer failed to make any findings or conclusions about this

issue, despite the fact that W.S.’s aggressive behaviors “were a central part” of his IEP

(see id. at 25), and The Children’s Guild could qualify as an appropriate placement

under the IDEA only if it was able to “substantially implement[]” the part of W.S.’s IEP

that required management of such behaviors (see id. at 15 (internal quotation marks and

citation omitted)). Magistrate Judge Robinson further concludes that, even though

various pieces of evidence in the record could theoretically support a finding that The

Children’s Guild was capable of managing W.S.’s aggression, such evidence is

“contradictory and unreliable” at best. (See id. at 25–27.)

      With respect to Plaintiffs’ remaining challenges to W.S.’s placement at The

Children’s Guild, Magistrate Judge Robinson’s Report and Recommendation concludes

that the Hearing Officer properly resolved the dispute in the District of Columbia’s

favor, because, apart from the issue of W.S.’s aggressive behaviors, “Plaintiffs’

purported requirements” for an appropriate educational placement “were not contained

within W.S.’s IEP” (see id. at 18), and thus “cannot form the basis of an educational

placement challenge” under the IDEA (see id. at 19). Magistrate Judge Robinson

additionally finds that the Hearing Officer’s credibility determinations were reasonable

(see id. at 21); that the record supports the Hearing Officer’s conclusions, except with

respect to The Children’s Guild’s ability to manage W.S.’s aggressive behaviors (see id.




                                            6
at 23); and that, contrary to Plaintiffs’ assertions otherwise, the Hearing Officer did not

find that W.S.’s parents had acted in bad faith (see id. at 22 n.6). Based on these

findings and conclusions, Magistrate Judge Robinson recommends that the case be

remanded to OSSE for further proceedings to determine whether The Children’s Guild

could have accommodated W.S.’s aggressive conduct. (See id. at 27.)

       In addition to articulating these findings and conclusions, Magistrate Judge

Robinson’s Report and Recommendation advises the parties that they may file written

objections to the Report and Recommendation, which must include “the portions of the

findings and recommendations to which objection is made and the basis of each such

objection.” (See id.) The Report and Recommendation also advises the parties that

“[i]n the absence of timely objections, further review of issues addressed [in the Report

and Recommendation] may be deemed waived.” (Id.)

       The District of Columbia timely filed its objections to the Report and

Recommendation on August 31, 2020, challenging only Magistrate Judge Robinson’s

conclusion that the Hearing Officer failed to address adequately The Children’s Guild’s

ability to accommodate W.S.’s aggressive behaviors. (See Def.’s Objs. at 1.)

According to the District of Columbia, the Hearing Officer did make findings on this

issue: in its decision, the Hearing Officer expressly noted that The Children’s Guild

offers “formalized plans to improve behaviors” and “provides a culture that reinforces

positive behavior and downplays negative [conduct.]” (Id. at 2 (internal quotation

marks and citation omitted).) The District of Columbia also maintains that the record

fully supports its cross-motion for summary judgment, as the evidence demonstrates

that The Children’s Guild could have managed W.S.’s aggressive behaviors through




                                             7
“‘individually targeted’” behavior plans. (See id. at 3–5 (quoting R. & R. at 24–25).)

As a result, the District of Columbia asks this Court to reject the portion of the Report

and Recommendation concerning The Children’s Guild’s capacity to handle W.S.’s

aggression, and to grant summary judgment in the District’s favor. (See id. at 6.)

II.    DISCUSSION

       This Court concludes that this matter must be remanded to OSSE for further

administrative proceedings, because the Hearing Officer did not sufficiently address

whether The Children’s Guild could manage W.S.’s aggressive behaviors. Moreover, as

such, the Hearing Officer had no occasion to determine whether Plaintiffs were entitled

to tuition reimbursement for the year W.S. attended The Auburn School.

       To qualify for tuition reimbursement under the IDEA, a plaintiff must demonstrate that

(1) the “school district failed to provide a [free appropriate public education,]” (2) the

plaintiff’s “private placement was suitable,” and (3) the equities warrant “reimbursement for

some or all of the cost of the child’s private education[.]” See Forest Grove Sch. Dist. v. T.A.,

557 U.S. 230, 247 (2009). The first prong of this test—which is the only prong that the

Hearing Officer and Magistrate Judge Robinson addressed—focuses on whether the school

district’s educational placement could have implemented “substantial or significant

provisions” of the student’s IEP. See, e.g., Johnson v. District of Columbia, 962 F. Supp. 2d

263, 268 (D.D.C. 2013) (internal quotation marks and citation omitted). That question, in

turn, depends on the goals or requirements that the student’s IEP sets forth, and the ability of

the educational placement to fulfill such goals or requirements. See O.O. ex rel. Pabo v.

District of Columbia, 573 F. Supp. 2d 41, 53 (D.D.C. 2008).

       In the instant case, there is no question that W.S.’s aggressive behaviors were an




                                               8
integral component of his IEP, as Magistrate Judge Robinson concluded; indeed, these

behaviors were the driving force behind his change in schools, and W.S.’s IEP repeatedly

referenced the need to address his violent and aggressive outbursts.          (See, e.g.,

Administrative R., ECF No. 8-4, at 17, 23–29.) Notwithstanding this crucial feature of

W.S.’s IEP, however, it appears that the Hearing Officer did not make any explicit

findings as to whether The Children’s Guild could manage W.S.’s aggression. (See

Hearing Officer Determination at 7–20.) Instead, the Hearing Officer focused on the

school’s general ability to develop and implement individualized behavior programs (see

id. at 12, 17–18), and highlighted statements in a brochure about The Children’s Guild’s

outpatient clinic, which helps “children and their families” with “anger, aggressiveness

and other behavioral problems” (see Hearing Officer Determination at 12 ¶ 11;

Administrative R., ECF No. 7-6, at 42).

      Because the outpatient clinic at The Children’s Guild is a separate program from

the school (see Administrative R., ECF No. 7-6, at 42), and because the Hearing Officer’s

findings say nothing about the school’s ability to accommodate the specific behavioral

problems mentioned in W.S.’s IEP, the Court agrees with Magistrate Judge Robinson’s

conclusion that the Hearing Officer did not make a determination that was sufficient to

support a finding that The Children’s Guild was an appropriate placement for W.S. And

this is so even though the record contains some evidence suggesting that The Children’s

Guild might have been able to manage students with aggressive and violent behaviors,

because there is other record evidence that cuts in the opposite direction. For example,

one witness explained that The Children’s Guild has worked with students exhibiting

aggressive behaviors in the past (see Administrative R., ECF No. 9-8, at 21), while other




                                           9
witnesses suggested that The Children’s Guild does not generally accept students with

serious aggressive behaviors (see Administrative R., ECF No. 9-5, at 47; Administrative

R., ECF No. 9-7, at 37). In the absence of any findings that resolve these discrepancies,

the Hearing Officer could not adequately determine whether The Children’s Guild was

an appropriate placement under the IDEA. Moreover, even if the Court were to assume

for purposes of analysis that The Children’s Guild was not an appropriate placement for

W.S., the record does not contain sufficient information to permit the Court to assess

whether Plaintiffs are entitled to the tuition reimbursement that is the object of their

complaint. The Hearing Officer did not discuss whether The Auburn School was a proper

placement under the IDEA, and neither the Hearing Officer nor the parties have addressed

whether the equities warrant tuition reimbursement. See Forest Grove Sch. Dist., 557

U.S. at 247.

       Accordingly, the Court concludes that this matter should be remanded to OSSE,

where the Hearing Officer can make the necessary findings in the first instance. See, e.g.,

M.O. v. District of Columbia, 20 F. Supp. 3d 31, 41 (D.D.C. 2013) (remanding an IDEA

case to the hearing officer for further consideration of the evidence). In the meantime,

the Court will adopt the unobjected to analysis and conclusions of the Report and

Recommendation concerning Plaintiffs’ other challenges to the District of Columbia’s

school placement decision—conclusions of the Magistrate Judge with which the Court

fully agrees—and will grant in part Plaintiffs’ motion for summary judgment, to the

extent that Plaintiffs have demonstrated that the Hearing Officer’s placement

determination is not fully supported because it lacks an administrative finding concerning

The Children’s Guild’s ability to manage W.S.’s aggressive behaviors.




                                            10
III.   CONCLUSION

       For the reasons discussed above, and as set forth in the separate Order that

accompanies this Memorandum Opinion, the Court will ADOPT Magistrate Judge

Robinson’s Report and Recommendation in its entirety. Accordingly, Plaintiffs’

Motion for Summary Judgment (ECF No. 10) will be GRANTED IN PART, and only

insofar as it has demonstrated the need for further administrative proceedings regarding

the ability of The Children’s Guild to manage W.S.’s aggressive behaviors.

Defendant’s Cross-Motion for Summary Judgment (ECF No. 11) will be DENIED

WITHOUT PREJUDICE, and with the understanding that Defendant may file a

renewed summary judgment motion after the Hearing Officer has determined whether

The Children’s Guild could have accommodated W.S.’s aggressive behaviors as his IEP

required, and, if not, whether Plaintiffs are nonetheless entitled to tuition

reimbursement. This matter will therefore be REMANDED to OSSE for further

proceedings regarding whether The Children’s Guild could have managed W.S.’s

aggressive conduct, and whether Plaintiffs must be reimbursed for the year W.S.

attended The Auburn School. Should the Hearing Officer determine on remand that The

Children’s Guild could have accommodated W.S.’s aggression, and thus that no

alternative placement was warranted, the Court recommends that the Hearing Officer

nevertheless make alternative findings about Plaintiffs’ entitlement to reimbursement,

in order to facilitate an expedient resolution of the case in the event that the parties

appeal the Hearing Officer’s decision.


DATE: November 12, 2020                           Ketanji Brown Jackson
                                                  KETANJI BROWN JACKSON
                                                  United States District Judge


                                             11
                                              Appendix A


                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


W.S., et al.,

                Plaintiffs,

        v.                                                           Civil Action No. 19-1390
                                                                            KBJ/DAR
DISTRICT OF COLUMBIA,

                Defendant.



                                REPORT AND RECOMMENDATION

        W.S. and              parents, W.S. and E.S., commenced this action for injunctive and



U.S.C. §§ 1400 et seq., seeking judicial review of a final decision of the District of Columbia

Office of the State Superintendent of Education with respect to W.S., a student who is eligible

for special education and related services. See Complaint for Declaratory Judgment & Injunctive

                                                 7) at 1. In their Complaint, Plaintiffs claim that the

                                                                            denying W.S. a free

                                            by

placement for W.S. for the 2018-19 school ye            Id.

        Pending for consideration by the undersigned United States Magistrate Judge are the

                                              See

                                                                                   s Motion for

Summary Judgment and Opposition to

                              Upon consideration of the motions, the memoranda in support thereof
                                                 Appendix A
W.S., et al., v. District of Columbia


and in opposition thereto, and the entire administrative record, the undersigned will recommend

that               Motion be granted,                             Motion be denied.



I.         BACKGROUND

           A.      Factual Background

           W.S., a student who resides in the District of Columbia, has been diagnosed with Autism

                                                                                  - Combined Type

                                            .1 See                                      (ECF Nos. 7, 8, 9) at

345, 1154-57. W.S. is eligible for services under the IDEA as a student with Autism. Id. at 355,

1159.

           W.S. attended pre-Kindergarten at Creative Minds International Public Charter School

                                             . Id. at 1152. Creative Minds helped to draft an IEP for

W.S. which called for a dedicated                                                        Id. at 1260, 1263. In

                                                                                             Dr. Laura

Solomon, an educational consultant, to reevaluate W.S. for special education services. Id. at

1152-53.

           For the 2016-17 and 2017-18 school years, W.S. attended Janney Elementary School

                                                  Id. at 1154-55. During the 2016-17 school year, W.S.

continued to have a dedicated aide and made progress according to several measures. Id. at 328,

439, 1155, 1261. Starting in the next school year, however, W.S. began to exhibit behavioral

problems, which included throwing objects, spitting, name-calling, and pushing. Id. at 328, 697-


1
    With the exception of the Administrative Record and any document without page numbering automatically
                                                                 he undersigned cites to the page numbers

ECF-generated page numbers, the undersigned uses the page numbering provided by the parties.

                                                         2
                                          Appendix A
W.S., et al., v. District of Columbia


99, 1173. W.S.

and attempting to poison others. Id. at 697.

school year, W.S. still exhibited these behaviors. Id. at 713.

suffered. Id. at 713, 735-40.

                                            another educational consultant, Dr. Rosebeth Marcou,

to evaluate W.S. Id. at 326-50. In a report dated June 1, 2018, Dr. Marcou diagnosed W.S. with

ASD, ADHD, and an Anxiety Disorder after completing a document review, classroom

observation, and testing of W.S. Id. Questionnaires from teachers revealed that W.S. was

imaginative and curious, but that attention and behavioral issues interfered in the classroom. Id.

at 331-

could be impulsive and aggressive towards others. Id. at 335-40. On the KBIT-2 Kaufman Brief

Intelligence Test, W.S. scored a 123 composite IQ score. Id. at 343. Dr. Marcou recommended

that the IEP be adapted

                                                                                  Id. at 346.




education program must include classmates with similar language and cognitive profiles (i.e.

                                                         Id.

          On June 4, 2018, the IEP team reconvened to determine an IEP for the coming 2018-19

school year. Id. at 712. In reviewing the record, the IEP concluded that W.S. required a full-

time special education placement. Id. at 729-31. The District of Columbia Office of the State

                             subsequently convened                      ent           on July 18,

2018. Id. at 1165-66, 1269. At the meeting,                      Dr. Solomon requested



                                                 3
                                               Appendix A
W.S., et al., v. District of Columbia


consideration of the Auburn School, but OSSE did not consider the Auburn School because it did

not have a certificate of approval. Id. at 381, 393, 1271. On July 30, 2018, OSSE identified

three other potential schools for W.S.,                                            Id. at 383. Dr.

Solomon                                                                                        Id. at

382.

                pa                                                        . Id. at 1272-

mother concluded that it was not an appropriate school for W.S. because, on her visit, she

perceived a lack of verbal interactions between students and teachers, and observed that the

students there were lower functioning and more non-verbal than W.S. Id. at 1273-76. Based on



                                Id. at 1278.

        Of the three potential schools that OSSE identified, W.S. was accepted only at The

                     Id. at 380-82. After visiting the Auburn School and arranging for W.S. to

attend a summer program there                                for W.S. to attend the Auburn School

for the 2018-19 school year. Id. at 440, 1280. On August 10,

                                        -19 school year, which provided for placement at The

                     Id. at 386, 388.                                   notified DCPS and OSSE

that W.S. would attend the Auburn School for the 2018-19 school year. Id. at 385. On August

13, 2018, DCPS declined to fund placement at the Auburn School and asserted that DCPS had



           Id. at 394.

sought funding for W.S. to attend the Auburn School for the 2018-19 school year. Id. at 313.




                                                    4
                                            Appendix A
W.S., et al., v. District of Columbia


                         subsequently a

                                    for which DCPS and OSSE did not assist. Id. at 405-07.

parents filed a motion with the Hearing Officer to permit such observation, which the Hearing

Officer granted. Id. at 416-21. Based on this observation, Dr. Solomon prepared a report

                                                                                 See id. at 612-24.

Specifically, Dr. Solomon observed that the proposed class for W.S. consisted of students in

Kindergarten through second grade, that staff did not engage in any behavior shaping or behavior

correcting even when students exhibited maladaptive or noncompliant behaviors, and that there

was no differentiation in instruction between students in different grades. Id. at 619-23. Dr.

Solomon also                                                                    ldren with

aggressive behaviors[,] that

intervention plans,

Dr. Solomon did not observe the use of TEACCH in the classroom. Id. at 623-24.

        Plaintiffs presented the testimony of four witnesses: Dr. Solomon, Dr. Marcou, Geoff

Wheeler, a behav                                                           Id. at 6, 23. Defendant

presented the testimony of Dr. Shellie Wood, the Special Education Coordinator and LEA

Representative at Janney Elementary. Id. OSSE presented the testimony of Katie Reda, a

special programs manager for OSSE. Id.



        B.       Summary of Hearing Officer Determination

        The following issue was adjudicated by the Hearing Officer:

provide the Student with an appropriate school/location/placement for the 2018-19 school year?



AR at 6.
                                                   5
                                            Appendix A
W.S., et al., v. District of Columbia


        In a 19-page                                              the Hearing Officer discussed the

evidence presented during the administrative proceedings and articulated his findings. See id. at

4-22.

                                                                          Id. at 13. In this case,

                                                                          appropriate school,

notwithstanding the contrary reports                                                            Id. at



                                           ers small classrooms, a culture that reinforces positive

behavior and downplays negative aspects, and the opportunity for the Student to have direct

                     Id. Moreover, the Hearing Officer credited other evidence from The

                       ich tended to show that the school individualizes its behavior plans for

                                          there is average to above average, and that the school

uses TEACCH systems. Id. Thus, according to the Hearing Officer, Plaintiffs did not present a

prima facie case that Defendant failed to offer W.S. a FAPE for the 2018-19 year. Id. at 20.

Moreover, the Hearing Officer concluded, even if Plaintiffs did present a prima facie case,

Defendant met its burden of persuasion that it offered W.S. a FAPE. Id.



II.     CONTENTIONS OF THE PARTIES

        A.                   Motion

        Plaintiffs argue that the Hearing Officer mistakenly concluded that Plaintiffs had not

established a prima facie case under the IDEA.                Motion at 13. Under the law

establishing the burden-shifting framework and analogous precedents, Plaintiffs contend that




                                                   6
                                           Appendix A
W.S., et al., v. District of Columbia




extensive evidence submitted at the hearing, Plaintiffs easily meet this standard. Id. at 13-15.

        Plaintiffs further maintain that the Hearing Officer erred in alternatively finding that



W.S. Id. at 16.

testified at the hearing, Defe

Guild or the facts of this case, and that the brochure upon which the Hearing Officer relied was

                                                                                              milar

name. Id. at 16-17. Plaintiffs contend that the Hearing Officer also ignored crucial evidence

                                                                              Id. at 17-20.

                                                                                                      -

                                             educational placement, and that the Hearing Officer

failed to address this important factor. Id. at 20-22. Plaintiffs point to the testimony of

Plaintiff experts, who stated that W.S. exhibited high intelligence which needed to be

addressed in           IEP and placement. Id. at 22-25. According to Plaintiffs, none of the

evidence upon which the Hearing Officer relied did not demonstrate that the program at The

                   could meet these unique needs. Id. at 25-27.



                                                      Id. at 27-28. Plaintiffs characterize the

                                             mother as based on firsthand information about W.S.



questions. Id. at 28-30.




                                                  7
                                                Appendix A
W.S., et al., v. District of Columbia




parents acted in bad faith. Id.

                                                                               -faith efforts throughout the

                                             Id. at 31-34. Lastly, Plaintiffs argue that the Auburn



placement there should be granted.2



            B.                 s Cross-



Defendant first argues that the Hearing Officer was correct to conclude that Plaintiffs did not

establish a prima facie



IDEA. Id. at 18.                                                                              im is cognizable,



                                Id. at 19-21.



burden of per

the administrative record. Id. at 21. Defendant contends that Plaintiffs did not present sufficient

evidence                                                                              that substantial




2
    Plaintiff

for the 2018-2019 school year. Plain                                                     Thus, the undersigned
omits any further discussion of the appropriateness of the Auburn School and whether Plaintiffs are entitled to
placement there.

                                                        8
                                             Appendix A
W.S., et al., v. District of Columbia


implement the IEP. Id. at 21-24. Moreover,

                                                                     addressed in the HOD. Id. at

22-30.

                                                                                           -

status                                                                              . Id. at 30.

Defendant characterizes                 position as without support in the text of the IDEA or any

relevant caselaw. Id. at 30-33.

         Defendant also maintains that the Hearing Officer is entitled to deference concerning how

much weight to give to various witness testimony and other evidence. Id. at 33. Defendant

argues that the Hearing Officer properly considered

explained the basis for how much weight to give various evidence. Id. at 33-37. Moreover,

Defendant maintains that, even if the Hearing Officer erred in making credibility determinations,

this was not a reversible error because it does not affect the central issue upon which no witness

                                                                       Id. at 36.



         C.                  Opposition and Reply



Motion, Plaintiffs argue that they allege a cognizable claim under the IDEA because, unlike the

cases upon which Defendant relies, Plaintiffs challenge the adequacy of the educational



                                                                                        pposition to

                                                                                         2-4. Thus,

according to Plaintiffs, the Hearing Officer erred in finding that Plaintiffs had not established a

prima facie case. Id.
                                                    9
                                            Appendix A
W.S., et al., v. District of Columbia


          Plaintiffs also argue that D

                                                              Id. at 4-6. Plaintiffs maintain that

they could not have known their concerns                                  until Dr. Solomon visited



                                              Id. at 4-7. Plaintiffs contend that Defendant also

misunderstands the core issue at stake here, which is not simply whether

but includes whether W                                                    Id. at 7-12.



determinations some deference, Plaintiffs argue that the Hearing Officer offered no cogent

explanation of crediting some testimony over others and, moreover, no one testified that The

                                                             Id. at 13-14. Plaintiffs also argue that

Defendants, just like the Hearing                                                          -



               Id. at 14-16.



          D.

                                                                 that Plaintiff did not establish a

prima facie                                                                     because Plaintiffs

did not



                                                                             -4. Moreover,

according to Defendant, even if Plaintiffs established a prima facie case, the Hearing Officer did



                                         Id. at 5.
                                                     10
                                           Appendix A
W.S., et al., v. District of Columbia


         Defendant mai

                                                                                      and investigate

                                                          . Id. at 5-6. Moreover, Defendant

asserts, the chronology does not support              version of events because Plaintiffs



observation, and her observations were, in effect, critiques of the IEP,

Id. at 7.




be evaluated in the manner as an IEP. Id. at 8-10. Lastly, Defendant reiterates that the Hearing

                                                                           -

                                                                      Id. at 10-13.



III.     STATUTORY FRAMEWORK



them free appropriate public education that emphasizes special education and related services

designed to meet their unique needs and prepare them for further education, employment, and

                        M.G. v. Dist. of Columbia, 246 F. Supp. 3d 1, 7 (D.D.C. 2017) (citing 20

U.S.C. § 1400(d)(1)(A); 34 C.F.R. § 300.300); see also Boose v. Dist. of Columbia, 786 F.3d

1054, 1056 (D.C. Cir. 2015). Indeed



M.G., 246 F. Supp 3d at 7 (citing Dist. of Columbia v. Abramson, 493 F. Supp 2d 80, 84 (D.D.C.

2007).



                                                 11
                                            Appendix A
W.S., et al., v. District of Columbia


        The ID

agency . . . have in effect, for each child with a disability in [its] jurisdiction, an individualized



education delivery system for disabled children[.]       Endrew F. ex rel. Joseph F., Douglas Cty.

Sch. Dist. RE-1, 137 S. Ct. 988, 994 (2017) (citation omitted). An IEP must be developed in

accordance with statutory requirements, see



                              Id. The Supreme Court also reaffirmed the proposition that the

substantive requirement of the Act is satisfied     and thus an eligible child has received a FAPE

                                          al                               calculated to enable the

                                           Endrew F., 137 S. Ct. at 999 (quoting Bd. of Ed. of

Hendrick Hudson Cent. Sch. Dist., Westchester Cty. v. Rowley, 458 U.S. 176, 207 (1982)).



IV.     APPLICABLE STANDARD OF REVIEW

        A parent, or adult student, may file an administrative complaint and have an opportunity

for an impartial due process h

educational placement of the child, or the provision of a free appropriate public education to such

         20 U.S.C. § 1415(b)(6), (f)(1). Further, the IDEA provides a statutory right to



                                    Id.

shall receive the records of the administrative proceedings; (ii) shall hear additional evidence at

the request of a party; and (iii) basing its decision on the preponderance of the evidence, shall

                                                             Id. § 1415(i)(2)(C); see also 34 C.F.R.



                                                   12
                                             Appendix A
W.S., et al., v. District of Columbia




provide a FAPE. Boose, 786 F.3d at 1056.



summary judgment operates as a motion for judgment based on the evidence comprising the

                                                                D.R. v. Dist. of Columbia, 637 F.




to decide the case on the basis of the administr                 M.G., 246 F. Supp. 3d at 7

(citations omitted).

        This

evidence . . . and base its decision on the preponderance of the evidence, 20 U.S.C. §§

1415(i)(2)(B)(ii), (m), the IDEA plainly suggests less deference than is conventional in

                                  Reid ex rel. Reid v. Dist. of Columbia, 401 F.3d 516, 521 (D.C.

Cir. 2005) (quoting Kerkam v. McKenzie, 862 F.2d 884, 887 (D.C. Cir. 1989)) (internal quotation



        substitut[ing] their own notions of sound educational policy for those of the school

                             Rowley, 458 U.S. at 206. However, a hearing decision without

reasoned and specific findings deserves little deference.     Reid, 401 F.3d at 521 (quoting

Kerkam, 931 F.2d at 87) (internal quotation marks omitted); see also M.O. v. Dist. of Columbia,

20 F. Supp. 3d 31, 40 (D.D.C. 2013)

to the knowledge and expertise of the hearing officer, courts will accord less deference if the

                                                                            Additionally,

of



                                                   13
                                               Appendix A
W.S., et al., v. District of Columbia


                                                                               McAllister v. Dist. of

Columbia, 45 F. Supp. 3d 72, 76-77 (D.D.C., 2014) (finding that [t]he hearing officer was

entitled to make reasonable credibility determinations and, in the absence of extrinsic evidence to

the contrary, those determinations are entitled to deference from this Court

                                                                sure that [the] relief set forth in the



                                        Turner v. Dist. of Columbia, 952 F. Supp. 2d 31, 36 (D.D.C.

2013) (internal quotation marks and citations omitted). The party challenging the hearing



          Id. at 35 (internal quotation marks omitted); see also Schaffer ex rel. Schaffer v. Weast,

546 U.S. 49, 62 (2005) (finding that the burden of proof in an administrative hearing concerning

an IEP is upon the party seeking relief).



V.      DISCUSSION

                term educational placement is not expressly defined by the IDEA               Ward v.

Dist. of Columbia, No. 13-cv-00098, 2014 WL 272413, at *6 (D.D.C. Jan. 24, 2014). Courts in

this Circuit have nonetheless defined educational placement          something between the physical

school attended b                                                       Id. (citation omitted). A

change in             physical location of services cannot, by itself, form the basis of a cause of

action under the IDEA. See Bowling v. Dist. of Columbia, No. 11-cv-2145, 2013 WL 5214948,

at *4 (D.D.C. Sept. 16, 2013). A plaintiff may challenge an educational placement under the

IDEA, however, if the                                                                    child

Johnson v. Dist. of Columbia, 962 F. Supp. 2d 263, 268 (D.D.C. 2013).



                                                     14
                                           Appendix A
W.S., et al., v. District of Columbia


        Plaintiffs urge a less restrictive standard and argue that the Hearing Officer should have



enable [a child] to progress appropriate[ly] in light of

(citing Middleton v. Dist. of Columbia, 312 F. Supp. 3d 113, 143 (D.D.C. 2018)). This proposed

standard, which courts use to assess the appropriateness of an IEP, does not account for the

differences between review of an IEP and review of an educational placement. Unlike review of

an IEP, review of an educational placement is defined by whether a

placement in a school and in programming that can fulfill the requirements set forth in the

student's IEP. Middleton, 312 F. Supp. 3d at 143

                                                whether an educational placement is appropriate.

Endrew F., 137 S. Ct. at 994 (citation omitted); Johnson, 962 F. Supp. 2d at 267; see also 34

C.F.R. § 300.116                                                           on the child's IEP .

Where, as here, the IEP is not at issue, a plaintiff challenging an educational placement is

effectively alleging a failure to implement the IEP. Johnson, 962 F. Supp. 2d at 268;

                  laintiffs have never argued that there were any concerns with the IEP itself.

Courts therefore focus on                        to determine whether an educational placement is

                                                              Johnson, 962 F. Supp. 2d at 267-68

(citing Hinson ex rel. N.H. v. Merritt Educ. Ctr., 579 F. Supp. 2d 89, 104 (D.D.C. 2008)); see

also O.O. ex rel. Pabo v. Dist. of Columbia, 573 F. Supp. 2d 41, 53-54 (D.D.C. 2008); Roark ex

rel. Roark v. D.C., 460 F. Supp. 2d 32, 44 (D.D.C. 2006) ( To determine whether [a] placement

was appropriate, one must refer to the IEP. .



        A. The Hearing Officer Erred in Concluding That Plaintiffs Did Not Establish a
           Prima Facie Case

                                                  15
                                              Appendix A
W.S., et al., v. District of Columbia



        In due process                                       child's individual educational program

or placement, or of the program or placement proposed by the public agency,

                                                                                                 D.C.

Code § 38-2571.03(6)(A)(i). If a                                                          burden of

persuasion falls on the public agency                     appropriateness of the existing or

proposed program or placement           Id.

                                                            and no court in this Circuit appears to

have addressed the issue, the undersigned nonetheless finds that the Hearing Officer applied the

wrong standard under any definition. Id.

        Generally speaking, a burden of production requires only that a party produce enough

evidence . . . to justify sending the case to [a] jury      Charles Alan Wright & Arthur R.

Miller, Federal Practice and Procedure § 5122 (2d ed. Supp. 2020); see also Burden of

Production, Black's Law Dictionary (11th ed. 2019)       A party's duty to introduce enough

evidence on an issue to have the issue decided by the fact-finder, rather than decided against the

party in a peremptory ruling such as a summary judgment or a directed verdict. . Across

different areas of substantive law, courts find that the burden of production for a prima facie case

is low. See 21B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 5122

(2d ed. Supp. 2020)             burden of production weighs less than the burden of persuasion

For disparate-impact causes of action under Title VII of the Civil Rights Act, for example,

establishing a prima facie

     be rigid, mechanized, or ritualistic      Chappell-Johnson v. Powell, 440 F.3d 484, 488

(D.C. Cir. 2006) (citation omitted). In antitrust cases involving Section 7 of the Clayton Act, 15




                                                   16
                                              Appendix A
W.S., et al., v. District of Columbia


U.S.C. § 18 it is easy to establish a prima facie case         United States v. Baker Hughes Inc., 908

F.2d 981, 992 (D.C. Cir. 1990).

          The Hearing Officer appears to have applied a more stringent standard, stating that



report and testimony came across as a post-hoc                                                    decision to
                                         3
                                             AR at 20. Of course, a Hearing Officer is entitled to

some deference in assessing witness credibility and weighing evidence. See McAllister, 45 F.

Supp. 3d at 77. In determining the sufficiency of a prima facie case, however, a hearing officer

must determine whether, after considering all of a plaintiff        evidence, a reasonable trier of fact

could find in favor of the plaintiff.

          The Hearing Officer therefore erred in two ways. First, the Hearing Officer merely stated

his own opinion about the persuasiveness of a particular, key witness rather than assessing

whether a reasonable trier of fact                                       Second, the Hearing Officer

                                                                    inter alia                   s

                                                                  contention

was inappropriate. Rather than applying this standard in the first instance, the undersigned

recommends that, on remand, the Hearing Officer apply the foregoing framework in determining



substantially implementing [                    Johnson, 962 F. Supp. 2d at 268.


3
    The Hearing O

AR at 20 n.3 (citing E.A.M. v. New                     ., No. 11 CIV. 3730 LAP, 2012 WL 4571794, at *11



                                                                                       See SEC v. Chenery, 332
U.S. 194, 196 (1947)                    may not supply a reasoned basis for the agency's action that the agency
itself has not given

                                                    17
                                            Appendix A
W.S., et al., v. District of Columbia




        B. With One Exception, the Hearing Officer Did Not Err in Concluding That
           Defendant Met Its Burden of Persuasion

        Plaintiffs fault the Hearing Officer for mischaracterizing or omitting evidence, ignoring

              -exceptional status, failing to make proper credibility determinations, and

questioning                                                        -34. For the reasons that follow,

the undersigned finds that, with one exception, Defendant met its burden of persuasion because

                                                                                            IEP.

The undersigned alternatively finds that, with one exception, the Hearing Officer made reasoned

and specific findings with respect to all of issues                                                 ,

whether they were included in the IEP or not. The Hearing Officer erred in his treatment of

       aggressive behaviors, however, because they were central to the IEP and not addressed in

the HOD.



        1. Defendant Met Its Burden of Persuasion In Demonstrating that Most of


        The Hearing Officer properly concluded that Defendant met its burden of persuasion by

establishing that              purported requirements for any educational placement were not

                                . In their amended due process complaint, Plaintiffs listed nine

 concerns                                     :

        1. There is insufficient academic challenge for [W.S.], given         cognitive
        ability and unique circumstances.
        2. The student population appears inappropriate for [W.S.].
        3. CG [Children's Guild] does not accept children with aggressive behaviors,
        which [W.S.] has demonstrated for more than two years.
        4. There is a noticeable lack of differentiation in instruction.
        5. There is a noticeable absence of behavior-shaping, which [W.S.] clearly needs.



                                                   18
                                                 Appendix A
W.S., et al., v. District of Columbia


         6. There is no evidence of the use of TEACCH, which is supposedly used in the
         school.
         7. There was no use of ABA (Applied Behavior Analysis) at CG [Children's
         Guild],
         which [W.S.] requires.
         8. The behavioral system, PBIS, is not individually targeted for the students.
         9. There is an insufficient availability of the sensory room for preventative
         intervention.

AR at 611.4 With the exception of the third concern,                           -operative IEP does not

mention these purported requirements. Id. at 712-40. These concerns not found in the IEP

cannot form the basis of an educational placement challenge because the question here is

whether

Johnson, 962 F. Supp. 2d at 268.

         Outside the IEP, the record does include references to, for example,

                                           AR at 343 (revealing a high IQ score), 1160-61 (testimony

concerning twice-exceptional status as a very bright student with certain disabilities). This

consideration could conceivably bear on whether W.S. required an educational placement with

similar peers and a certain level of differentiation in instruction. See id. at 611. The appropriate

time to address these concerns, however, was the IEP meeting. See, e.g., 20 U.S.C. §

141                                                     consider the use of positive behavioral

interventions and supports, and other strategies

         Urging a contrary conclusion, Plaintiffs point to the dilemma that                                faced in

July and August 2018.                                 -6. Defendant identified three schools for W.S. on

July 30, 2018. AR at 383.                                                          out whether to attend a

school not identified by Defendant by August 10, 2018. See id. at 558; 34 C.F.R. § 300.148(d)


4
 The undersigned can find no specific reference to this list of concerns in the amended due process complaint itself,
but Plaintiffs assert, and Defendants do not contest, that these issues were properly before the Hearing Officer. See
AR at 306-14; see also, generally

                                                         19
                                            Appendix A
W.S., et al., v. District of Columbia


(requiring notice of rejection at least ten days before removal).

parents quickly and diligently

The undersigned is sympathetic to the difficulty

decisions in a short amount of time. This rushed timeframe, however, demonstrates why the

IDEA does not require, as Plaintiffs effectively urge, a de novo

programming at the time of a new educational placement. An IEP is a                                 for

                                                                    collaboration among parents

and educators and . . . careful consideration of the child's individual circumstances.   Endrew F.,

137 S. Ct. at 994.                                                                    , Defendant

reasonably relied on            IEP, a prospective and                          Id.

          Plaintiffs cite no precedent or provision of the IDEA which demands a contrary

                                                   Eley v. District of Columbia, 47 F. Supp. 3d 1

(D.D.C. 2014), is misplaced.

                            whether the stay-put provision of the IDEA applied to a change in

schools. Id. at 7 (citing 20 U.S.C. § 1415). Thus, the court did not consider whether the

educational placement was appropriate, only

      -                                  while proceedings under the IDEA were pending. Id. at 17

(citation omitted). As in Johnson, the question here is whether an educational placement

deprived a child of a FAPE, a question which turns on whether the placement is capable of

substantially implementing a            IEP. 962 F. Supp. 2d at 268. The undersigned therefore

finds no error in the HOD with respect to all

except for the third.




                                                  20
                                           Appendix A
W.S., et al., v. District of Columbia


        2. With One Exception, the Hearing Officer Properly Weighed the Evidence



treatment of the record evidence. With the exception of one issue, the undersigned finds that,

even if the



was appropriate.



        a. The Hearing Officer Made Reasonable Credibility Determinations




support in the record or the caselaw in this Circuit.                      on at 27-30. A hearing

                     to make reasonable credibility determinations and, in the absence of extrinsic

evidence to the contrary, those determinations are entitled to deference from this Court

McAllister, 45 F. Supp. 3d at 77. Far f                                                    , the Hearing

Officer considered and methodically explained why he did not credit specific testimony,

statement-by-statement and issue-by-issue. See, e.g., AR at 19 (concluding that there was

sufficient differentiation of instruction because, inter alia                             observed



                                                                                           See id. at 17-20

                                                    several issues).

        The only broad credibility determination in the HOD is a brief characterization of one

witness, Dr. Solomon.5 The Hearing Officer found that her testimony seemed like                       -hoc


5
                                                onclusions regarding differentiation of instruction at The


                                                  21
                                                    Appendix A
W.S., et al., v. District of Columbia


                                          the Auburn School. AR at 20. This characterization follows an

issue-by-

other evidence. Id. at 17-20. In that discussion, the Hearing Officer explains that many of the

                                                                                                          and were

                                                                                                . See id. Read in

context, the Hearing Officer reasonably characterized the report and testimony                            -

based on this issue-by-issue recitation of the evidence. 6 AR at 20.

         Plaintiffs nonetheless argue that, as a general matter,

experience with both W.S. and The Childr

                                                            -30. However, Dr. Wood, a witness that the

Hearing Officer credited, had more than an adequate foundation of knowledge regarding both

topics. She visited

                                                        had

1314-15, 1327.                                                                                                in

                                                                                                 Id. at 1387-90.

                                                              knowledge

little basis in the record. See

                                                                                            the Hearing Officer is

still entitled to deference in the absence of                                    contradicting the Hearing




broad, adverse credibility finding, but context reveals that it is limited to that issue. See

                                  See id. (citing AR at 1194). Plaintiffs nonetheless do not demonstrate how this
                                                                                                       wrong.
6
                                                                                                        See
Plaintiff              -                                           mother
faith. See id. The undersigned reads these portions of the HOD as reasonable characterizations of the facts.

                                                            22
                                                Appendix A
W.S., et al., v. District of Columbia


                                  tions. McAllister, 45 F. Supp. 3d at 77. Thus, the undersigned




        b. With the Exception of Evidence Related to Aggressive Behavior, the Hearing
                                       Basis in the Record



Guild was an appropriate educational placement, Plaintiffs contend that the Hearing Officer

 merely state[d] that the proposed placement at Childr



                            With one exception, however, the Hearing Officer discussed each

concern that Plaintiffs raised in their due process complaint with sufficient detail. For example,

in

                                                                                             room as



19. Plaintiffs do not specifically challenge this factual finding. Instead, in a scattershot fashion,

Plaintiffs use several examples to show that al

                                                              With the exception of issues related to

                               s, the

conclusions.

        Plaintiffs first argue that                        should have been more persuasive to the

Hearing Officer                         s witnesses. See                      -19. As discussed

supra, the Hearing Officer adequately explained his credibility determinations. Moreover, even

if Plaintiffs are correct that their witnesses had more experience or familiarity with W.S. or The

                    Plaintiffs must still show that the Hearing Officer was somehow

                                                      23
                                              Appendix A
W.S., et al., v. District of Columbia


                                                     . See id.           Dr. Solomon was clearly much

more familiar with the program            Reid, 401 F.3d at 521 (citation omitted). Thus, the bulk of



these arguments do not address whether the Hearing Officer made reasonable conclusions about



        The only two issues that Plaintiffs challenge with any specificity

                                                                 s

could provide individualized behavior plans. The Hearing Officer, however, made reasonable

                                         he behavioral system, PBIS, is . . . individually targeted for

the students. AR at 611. The Hearing Officer relied on two pieces of evidence to support the



Id. at 20. Dr. Wood testified that PBIS



behavior plan through their staff and other resources. Id. at 1332-33. Further, an email from a

Special Education Coordinator

                                                                                      Id. at 403.



                                        behavior plan and that the email does not provide information

                                                                     -20. In combination, however, this

evidence supports the conclusion t

 individual                                           Thus, even if a resolution of the concerns

Plaintiffs raised in the due process complaint was required for a review of




                                                    24
                                              Appendix A
W.S., et al., v. District of Columbia


behaviors

these requirements.


        3. The Hearing
                                                                s

        Unlike other concerns Plaintiffs raised in their due process complaint, however,

aggressive behaviors were                                  These behaviors were also a concern for



                                                                                            ducation



                                        Id.

                                                            d in aggressive and disruptive behavior

like verbally or physically threatening other students. Id. at 722.                therefore included



demonstrated inten                              Id. at 723. Plaintiffs raised the issue of whether

                                                                                        See id. at 611.

        The Hearing Officer did not reach any conclusions regarding whether The Childr

Guild could provide services or indeed, has ever provided services, to a student with aggressive

behaviors like W.S. See id. at 14-21. Far from providing

resolving this critical issue, there are no findings at all. Reid, 401 F.3d at 521 (citation omitted).

Read generously, the HOD contains two pieces of evidence which could support such a

conclusion, but given the contradictory and unreliable nature of some of this evidence, the

Hearing Officer should have made reasoned and specific findings regarding how The




                                                  25
                                           Appendix A
W.S., et al., v. District of Columbia


                                                      aggressive behaviors. Reid, 401 F.3d at 521

(citation omitted).

        The first piece of evidence is




Guild, describes some programs which are separate from the school which W.S. was slated to

attend. Id. at 390. The

aggressiveness appears in section of the brochure ded

Help Center. Id. at 392. The section for                                      includes no such

description. Id. at 392. Thus, to the extent the Hearing Officer relied on this brochure to find

                             program that W.S. would attend

                                 t

supported that conclusion. Reid, 401 F.3d at 521 (citation omitted).

        The Hearing Officer did not discuss, but did reference, a second piece of evidence

bearing on this question in broadly citing and approving of the testimony of Ms. Reda. AR at 20.

                                                                represented that it could provide

services to students with aggressive behaviors, Ms.



his level of aggression, and that they had worked with similar students in the past who had that

                        Id. at 1394. Other witnesses, however, provided different accounts. Dr.

Solomon, who was also present during the observation                             , stated




                                                 26
                                            Appendix A
W.S., et al., v. District of Columbia


              Id. at 1175. Dr. Wood



nonetheless accommodate W.S. Id. at 1335. Just as the Hearing Officer did for other issues, the

Hearing Officer should have reconciled this contradictory record and reached a specific

conclusion. See id. at 17 (concluding, inter alia

methodology after reconciling evidence which supported and contradicted that conclusion). On

remand, the undersigned recommends that the Hearing Officer do the same for the issue of

                                  could accommodate students with aggressive behaviors like W.S.




IV.     CONCLUSION

        For all of the foregoing reasons, it is, on this 17th day of August, 2020,

        RECOMMENDED that                      Motion for Summary Judgment (ECF No. 10) be

GRANTED and that this matter be remanded to the District of Columbia Office of State

Superintendent for Education for further proceedings in accordance with the instant Report and

Recommendation; and it is

        FURTHER RECOMMENDED                                                          mary Judgment

(ECF No. 11) be DENIED.




                                                              DEBORAH A. ROBINSON
                                                              United States Magistrate Judge

      Within fourteen days, either party may file written objections to this report and
recommendation. The objections shall specifically identify the portions of the findings and
recommendations to which objection is made and the basis of each such objection. In the
absence of timely objections, further review of issues addressed herein may be deemed
waived.

                                                 27